Citation Nr: 0202245	
Decision Date: 03/08/02    Archive Date: 03/15/02

DOCKET NO.  01-10 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
syndrome (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1966 to January 
1970.  He was stationed in the Vietnam from December 1966 to 
December 1967 and was awarded the Vietnam Service Medal and 
the Combat Infantry Badge.

The present appeal comes before the Board of Veterans' 
Appeals (Board) from a June 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's service-connected PTSD is diagnosed as a 
serious impairment of his social and occupational functions 
and manifested by normal range of cognitive function, 
problems with short-term memory, an impulse control disorder, 
and a depressive disorder.  The veteran also indicated the 
manifestation of such symptoms as episodes of irritability 
and rage, intrusive thoughts, nightmares, and sleep 
disturbances.


CONCLUSION OF LAW

The veteran's manifestations of PTSD more closely approximate 
a 50 percent disability rating.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 
9411 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The VA has a duty to assist in the development of facts 
relating to this claim.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.159).  First, VA has a duty 
to notify the veteran and his representative of any 
information and evidence needed to substantiate and complete 
the claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified at 38 
C.F.R. § 3.159(b)).  The veteran was notified of the 
pertinent laws, regulations, and evidence need to 
substantiate his increased rating claim for PTSD in the 
September 2001 and July 2001 statements of the case (SOC).  
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed for his claim.  
Therefore, it is not prejudicial to the veteran to proceed to 
adjudicate the claim on the current record.  See Bernard v. 
Brown, 4 Vet. App. 384.

Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (codified at 38 C.F.R. § 3.159(c)).  The RO 
has sought and obtained the veteran's service medical records 
and the VA examination and outpatient treatment reports in 
connection to his claim.  The RO also scheduled the veteran 
for an appropriate VA examination in May 2000.  38 U.S.C.A. 
§ 5103A(d) (West Supp. 2001); 66 Fed. Reg. 45,620, 45,631 
(Aug. 29, 2001) (codified at 38 C.F.R. § 3.159(c)(4)).  There 
is more than sufficient evidence of record to decide this 
claim properly and fairly.

II.  An Increased Rating for PTSD

The veteran contends that his service-connected PTSD is more 
severe than currently evaluated, and as such, an increased 
rating is warranted.  After a review of the record, however, 
the Board finds that his contentions are not supported by the 
evidence, and that his claim for increased compensation 
fails.

The severity of a service connected-disorder is ascertained, 
for VA rating purposes, by the application of criteria set 
forth in VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2001).  Under these criteria, the current 50 percent 
rating in effect for the veteran's PTSD contemplates 
occupational and social impairment with reduced reliability 
and productivity, due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; more 
than weekly panic attacks; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

An increased rating (to 70 percent) would be appropriate for 
PTSD that is manifested by occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals that interfere with 
routine activities; speech that is intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control, 
such as unprovoked irritability with periods of violence; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances, 
including work or a worklike setting; and inability to 
establish and maintain effective relationships.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2001).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).

A review of the record reveals the veteran was first granted 
service connection for PTSD in April 1998, at which time he 
was awarded a 10 percent disability rating for his mild PTSD 
symptoms.  After submitting an increased rating claim, his 
disability rating was increased to 50 percent in 1998 as his 
symptoms has worsened such that he then manifested PTSD 
symptoms such as some obsessive or ritualistic behaviors, 
depression, isolation, and a flat affect.  He had fairly well 
controlled impulse control; he had never attempted to hurt or 
harm himself, and was diagnosed with a Global Assessment of 
Functioning (GAF) score of 55.  The veteran was also 
diagnosed with alcoholism and as having economic stressors in 
addition to his stressors due to exposure to war.  The 
veteran, in his present increased rating claim, claims his 
PTSD has worsened and again merits a higher rating.

The Board finds that the criteria for an increased rating are 
not met.  The report of the most recent VA PTSD examination, 
conducted in May 2000, shows that the veteran indicated 
increasing episodes of irritability.  And while the veteran 
did not report being violent, he did indicate he is capable 
of being violent.  The VA examination report also indicates 
the veteran has intrusive thoughts and graphically pictures 
how to beat up or kill his boss.  The veteran also indicated 
he has nightmares and does not sleep well.  The VA 
examination report also reflects that he will not watch war 
movies and does not want to be around Asian people.  The VA 
examination report reflects that the veteran was medically 
examined as tense, nervous, and apprehensive.  Normal range 
of cognitive function is described in the examination report, 
although problems with short-term memory were subjectively 
indicated.  The VA examination report further indicates the 
veteran was casually attired and fairly groomed.  The report 
indicates a diagnosis of PTSD with depressive and impulse 
control disorders secondary to PTSD, and a GAF score of 50.  
A GAF score of 50 indicates serious PTSD symptoms or any 
serious impairment in social or occupational functions.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994).  The VA examination report also indicates the 
veteran had fair insight and judgment, but limited coping 
abilities.  It also states that although the veteran is 
maintaining employment right now, "he is just functioning on 
a very marginal basis."

A January 2001 VA progress note indicates the veteran is 
irritable with his family and takes medication to help him 
sleep as he has combat nightmares four to five times a week.  
An April 2000 VA progress note indicates he was assessed with 
PTSD with rage while a January 2000 VA progress note reflects 
he has problems with "obsessive compulsive disorder of 
rechecking things," as well as problems with anger.  A 
January 2000 VA progress note reflects that the veteran 
indicated that he starts drinking alcoholic beverages when he 
gets flashbacks or is uptight.  The veteran also indicated he 
drinks alcoholic beverages to cope with day-to-day living and 
irritability in January 2001.  The January 2001 VA progress 
note reflects that the VA healthcare provider discussed with 
the veteran "his stopping (sic) drinking because of the 
effect on him and his job and family."

To reiterate, this evidence does not demonstrate that a 
rating higher than the 50 percent evaluation currently in 
effect is appropriate.  The medical evidence shows complaints 
of depression, intrusive thoughts, irritability with episodes 
of rage, sleep disturbance, problems with short-term memory, 
fair insight and judgment, normal range of cognitive 
function, and a GAF score which reflects serious impairment 
in social and occupational functions.  These symptoms all 
approximate the criteria for a 50 percent disability rating.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).  The 
medical evidence also shows the veteran has problems with 
"rechecking things" and rage, or a state of violent anger.  
See Dorland's Illustrated Medical Dictionary (27th ed. 1988).  
But the evidence additionally shows that the veteran 
indicated he is not violent (although he admits he is capable 
of violence).  The evidence also indicates that the veteran 
is employed, even if he functions on a marginal basis.  The 
medical evidence also describes the veteran as "fairly 
groomed."  Additionally, the medical evidence does not show 
that there are such symptoms as: speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control, such as unprovoked irritability 
with periods of violence; spatial disorientation; or neglect 
of personal appearance and hygiene.  The manifestation of 
such symptoms, as indicated above, must be demonstrated under 
Diagnostic Code 9411 for the award of a 70 percent rating.  
Therefore, the Board finds that the veteran's symptom more 
closely approximates the criteria required for a 50 percent 
disability rating.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2001).

With specific regard to the veteran's GAF scores, the Board 
notes that GAF scores are based on a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (emphasis added).  The September 1998 VA PTSD 
examination report reflects a GAF score of 55.  The veteran's 
present GAF score is 50, as indicated by the May 2000 VA PTSD 
examination report.  And while the veteran's GAF score 
decreased, his disability rating does not automatically 
increase.  This is due to the fact that GAF scores are based 
on a hypothetical continuum while the Board bases rating 
decisions on a veteran's actual manifestations of an illness.  
In fact, the hypothetical continuum scores moderate symptoms 
between 51 and 60 while serious symptoms are scored as 
between 41 and 50.  So while the veteran's GAF score reflects 
a change in his manifestation of PTSD from moderate symptoms 
to serious symptoms, the Board does not rely on this evidence 
alone.  Instead, the Board also takes into consideration the 
facts that the veteran has a girlfriend, indicated a 
friendship with his brother-in-law, and maintains employment.  
In regards to employment, the Board further notes that the 
May 2000 VA PTSD examination report reflects that the veteran 
reported he "gets bored and he leaves his job."  These 
facts are taken into consideration with his GAF score of 50, 
which on the hypothetical continuum indicates that the 
veteran should have no friends or be able to keep a job due 
to his PTSD.

Based on the above, the Board concludes that the 
preponderance of the evidence weighs against the veteran's 
claim for an increased rating for PTSD.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 
1991).  The Board has considered the doctrine of reasonable 
doubt in the veteran's favor, but, as the preponderance of 
the evidence is against his claim, that doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.102 (2001).



ORDER

An increased rating for PTSD is denied.




		
	C.P. Russell
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

